


Exhibit 10.14


 
Geschäftsführeranstellungsvertrag
 
Managing Director’s Service Agreement
 
zwischen
 
between
(1)
ROFIN-SINAR Laser GmbH, Berzeliusstraße 87, 22113 Hamburg, 
(1)


ROFIN-SINAR Laser GmbH, Berzeliusstraße 87, 22113 Hamburg,
 
- nachstehend „Gesellschaft“ genannt -
 
- hereinafter referred to as “the Company” -
(2)
CBL Verwaltungsgesellschaft mbH, Petersbrunnerstraße 1b, 82319 Starnberg,
(2)


CBL Verwaltungsgesellschaft mbH, Petersbrunnerstraße 1 b, 82319 Starnberg,
 
- nachstehend „CBL Verwaltungsgesellschaft mbH“ genannt -
 
- hereinafter referred to as “CBL Verwaltungsgesellschaft mbH” -
 
und
 
and
(3)
Herrn Thomas Merk, Wettersteinstr. 12, 82335 Berg
(3
)
Mr. Thomas Merk, Wettersteinstr. 12, 82335 Berg
 
- nachstehend „Geschäftsführer“ genannt -
 
- hereinafter referred to as “Managing Director” -
1
Aufhebung des bestehenden Geschäftsführeranstellungsvertrages und Abschluss
eines neuen Geschäftsführeranstellungsvertrags
 
Termination of the existing managing director’s service agreement and conclusion
of a new managing director’s service agreement
1.1
Der Geschäftsführer ist derzeit Geschäftsführer der CBL Verwaltungsgesellschaft
mbH. Der zwischen dem Geschäftsführer und der CBL Verwaltungsgesellschaft mbH
abgeschlossene Geschäftsführeranstellungsvertrag wird hiermit mit Wirkung zum
30.06.2015 aufgehoben.
 
Currently the Managing Director is managing director of CBL
Verwaltungsgesellschaft mbH. The managing director’s service agreement existing
between the Managing Director and CBL Verwaltungsgesellschaft mbH is hereby
terminated with effect as of 30 June 2015.
1.2
Der Geschäftsführer soll weiterhin als Geschäftsführer der CBL
Verwaltungsgesellschaft mbH bestellt bleiben. Zusätzlich wird er durch Beschluss
der Gesellschafterversammlung der Gesellschaft ab dem 01.07.2015 zum
Geschäftsführer der Gesellschaft bestellt.
 
The Managing Director should continue to be appointed as managing director of
CBL Verwaltungsgesellschaft mbH. In addition, with effect from 01.07.2015 the
Managing Director is appointed as managing director of the Company by resolution
of the shareholders’ meeting.
1.3
Zwischen der Gesellschaft und dem Geschäftsführer wird dieser
Geschäftsführervertrag geschlossen. Die Tätigkeit für sämtliche
Konzerngesellschaften, insbesondere der CBL Verwaltungsgesellschaft mbH, ist
durch die nach diesem Vertrag von der Gesellschaft zu zahlende Vergütung
abgegolten.
 
Between the Company and the Managing Director such Managing Director’s Service
Agreement is entered into. The services for any group companies, in particular
for CBL Verwaltungsgesellschaft mbH, are covered by the remuneration to be paid
by the Company under this Agreement.
2
Aufgaben und Pflichten des Geschäftsführers
 
Duties and obligations of the Managing Director
2.1
Der Geschäftsführer hat die Geschäfte der Gesellschaft mit der Sorgfalt eines
ordentlichen und gewissenhaften Kaufmannes nach Maßgabe der gesetzlichen
Bestimmungen, insbesondere den Bestimmungen des GmbH-Gesetzes, dem
Gesellschaftsvertrag, den Beschlüssen der Gesellschafterversammlung und der
Geschäftsordnung für die Geschäftsführung sowie der nachstehenden Regelungen zu
führen. Die Parteien sind sich darüber einig, dass die Geschäftsordnung aus
November 1994 keine Anwendung findet.
 
The Managing Director is required to conduct the business of the Company with
the diligence of a prudent businessman and in accordance with the statutory
provisions, in particular with the provisions of the German Act on Limited
Liability Companies (GmbH-Gesetz), the Company’s articles of association, the
resolutions of the shareholders’ meeting and the Company’s rules and regulations
for the management and the following provisions. The Parties mutually agree that
the Company’s rules and regulations for the management dated November 1994 do
not apply.





--------------------------------------------------------------------------------




2.2
Der Geschäftsführer hat den Weisungen der Gesellschafter und der
Muttergesellschaft des Konzerns zu folgen. Auf Verlangen der Gesellschaft wird
er - ohne gesonderte Vergütung - auch in mit der Gesellschaft verbundenen
Unternehmen die Geschäftsführung und/oder andere Positionen übernehmen und wird
seine Leistungen in einer Weise erbringen, die gemäß dem geltenden Recht im
Einklang mit seinen Fürsorgepflichten und Verantwortlichkeiten für und
Organisationsdokumenten der verbundenen Unternehmen steht. Der Geschäftsführer
wird als CEO der ROFIN-SINAR Technologies Inc. bestellt und wird in dieser
Funktion an das Board berichten.
 
The Managing Director shall comply with the instructions of the shareholders and
the parent company of the group. On the Company’s request, the Managing Director
shall take over - without separate remuneration - the management of and/or other
positions in companies which are affiliated with the Company; and shall perform
in a manner consistent with his fiduciary duties and responsibilities to, and
organizational documents of, each such affiliated entity in accordance with
applicable law. The Managing Director will be appointed as CEO of ROFIN-SINAR
Technologies Inc. and as such reporting to the board.
 
Der Geschäftsführer ist nicht zur Übernahme oder Beibehaltung einer
Geschäftsführung oder sonstigen Position der Muttergesellschaft des Konzernes
(ROFIN-SINAR Technologies Inc., Plymouth) oder in einem mit der Gesellschaft
verbundenem Unternehmen verpflichtet, wenn die jeweilige Gesellschaft den
Geschäftsführer nicht entsprechend den Vereinbarungen zur Innenhaftung (Ziffer
14) von der Haftung befreit sowie zur Außenhaftung (Ziffer 15) von der Haftung
freistellt. Soweit dies von einer Gesellschaft nicht erfüllt wird, ist der
Geschäftsführer jederzeit berechtigt, das entsprechende Amt abzulehnen oder
niederzulegen und seine Tätigkeit insoweit nicht aufzunehmen oder einzustellen.
 
The Managing Director is not obliged to take over or maintain a company
management or any other position in the parent company of the group (ROFIN-SINAR
Technologies Inc., Plymouth) or in a company affiliated with the Company, if the
respective company does not indemnify the Managing Director in accordance with
the agreement regarding internal liability (Section 14) as well as regarding
external liability (Section 15). Insofar as this is not fulfilled by a Company,
the Managing Director shall be entitled at any time to reject or withdraw from
the respective position and insofar to refuse to begin his work or to cease
work.
2.3
Keine Regelung in diesem Vertrag schließt das Recht der Parteien, weder des
Geschäftsführers noch eines verbundenen Unternehmens aus, seine Rechte gegenüber
der anderen Partei nach dem geltenden Recht durchzusetzen.
 
Nothing herein shall preclude the right of either the Managing Director or any
affiliated company from enforcing his or its rights against the other under any
such other applicable law.
3
Vertretungsmacht und Geschäftsführung
 
Power of representation and business management
3.1
Ist nur ein Geschäftsführer bestellt, vertritt er die Gesellschaft. Sind mehrere
Geschäftsführer bestellt, so wird die Gesellschaft durch zwei Geschäftsführer
gemeinsam oder durch einen Geschäftsführer gemeinsam mit einem Prokuristen
vertreten.
 
If only one managing director is appointed, such managing director shall solely
represent the Company. If more than one managing director is appointed, the
Company shall be jointly represented by either two managing directors or a
managing director acting together with an authorized representative (Prokurist).
3.2
Der Geschäftsführer ist von den Beschränkungen des § 181 BGB nicht befreit.
 
The Managing Director is not exempt from the restrictions of § 181 of the German
Civil Code (BGB).
3.3
Die Gesellschaft kann die Vertretungsbefugnis jederzeit ändern.
 
The Company can change the authority to represent at any time.
3.4
Rechtsgeschäfte und Maßnahmen, die über den gewöhnlichen Geschäftsbetrieb
hinausgehen, bedürfen in jedem Fall der vorherigen Zustimmung der
Gesellschafter. Der Geschäftsführer hat insbesondere die sich aus der Satzung
und der jeweiligen Geschäftsordnung ergebenden Beschränkungen zu beachten (wobei
sich die Parteien darüber einig sind, dass die Geschäftsordnung aus November
1994 keine Anwendung findet). Die Gesellschaft ist berechtigt, den Kreis der
zustimmungsbedürftigen Rechtsgeschäfte und Rechtshandlungen jederzeit zu ändern.
 
Legal transactions and actions exceeding the Company’s ordinary course of
business require in any case the prior consent of the shareholders. The Managing
Director has to comply, in particular, with the restrictions arising from the
articles of association and the respective internal management rules (whereas
the Parties mutually agree that the Company’s rules and regulations for the
management dated November 1994 do not apply). The Company is entitled to change
the range of legal transactions and actions requiring prior approval at any
time.
3.5
Die Gesellschaft ist berechtigt, einen Beirat oder Gesellschafterausschuss
einzurichten und die Befugnis zur Zustimmung gemäß Ziffer 3.4 diesem Beirat oder
Gesellschafterausschuss zu übertragen. Die Parteien sind sich darüber einig,
dass derzeit kein Beirat und Gesellschafterausschuss existieren.
 
The Company is entitled to set up an advisory board or a shareholders’ committee
and to confer the authority of consent pursuant to sec. 3.4 to the advisory
board or the shareholders’ committee. The Parties mutually agree that there is
currently no advisory board and no shareholders’ committee.





--------------------------------------------------------------------------------




3.6
Die Gesellschaft behält sich das Recht vor, jederzeit (i) weitere
Geschäftsführer zu bestellen, (ii) die Geschäftsverteilung zwischen mehreren
Geschäftsführern neu zu regeln und (iii) einen von mehreren Geschäftsführern zum
Vorsitzenden der Geschäftsführung zu ernennen. Sie behält sich ferner das Recht
vor, dem Geschäftsführer einen anderen Geschäftsbereich innerhalb der
Gesellschaft unter Berücksichtigung seiner Qualifikationen und Fähigkeiten
zuzuweisen und ihn an einen anderen Tätigkeitsort im Großraum München zu
versetzen. Die Gesellschaft behält sich weiterhin vor, eine Geschäftsordnung für
die Geschäftsführung zu beschließen (dabei sich die Parteien darüber einig sind,
dass die Geschäftsordnung aus November 1994 keine Anwendung findet) und diese
jederzeit zu ändern. Änderungen dieser Geschäftsordnung werden dem
Geschäftsführer jeweils unverzüglich bekannt gegeben.
 
The Company reserves the right, at any time, to (i) appoint further managing
directors, (ii) revise the allocation of duties among several managing
directors, and (iii) appoint one of several managing directors as chairman of
the management. The Company further reserves the right to assign the Managing
Director another business unit within the Company in accordance with his
qualifications and skills and to transfer the Managing Director to another place
of operation within the Munich area. Furthermore, the Company reserves the right
to adopt internal management rules (whereas the Parties mutually agree that the
Company’s rules and regulations for the management dated November 1994 do not
apply) and to amend such rules at any time. Any amendments to these internal
management rules shall be notified to the Managing Director without undue delay.
4
Nebentätigkeit
 
Sideline employment
4.1
Der Geschäftsführer stellt seine gesamte Arbeitskraft, fachlichen Kenntnisse und
Erfahrungen ohne Einschränkung der Gesellschaft zur Verfügung. Die Übernahme
einer entgeltlichen oder unentgeltlichen Nebentätigkeit, von Ehrenämtern sowie
von Aufsichtsrats-, Beirats- oder ähnlichen Mandaten bedarf der vorherigen
schriftlichen Zustimmung der Gesellschafterversammlung. Zum Zwecke der
Klarstellung sind sich die Parteien darüber einig, dass die vorstehende Regelung
den Geschäftsführer nicht an Tätigkeiten für irgendeine andere
Konzerngesellschaft und insbesondere nicht an einer Tätigkeit als Mitglied des
Boards hindert.
 
The Managing Director shall fully devote his entire working capacity,
professional knowledge and experience to the Company. The assumption of any
sideline employment - be it against or without remuneration -, of honorary
offices and of supervisory board, advisory board or similar offices requires the
prior written consent of the shareholders’ meeting. For the sake of
clarification, the parties mutually agree that the aforementioned provision does
not prevent the Managing Director from any activities for any other group
company and in particular does not prevent him from being a member of the board.
4.2
Der Geschäftsführer verpflichtet sich, die Gesellschaft auch vor der Übernahme
öffentlicher Ämter und Ehrenämter schriftlich zu unterrichten. Soweit für die
Übernahme des Amtes keine rechtliche Verpflichtung besteht, bedarf diese der
vorherigen Zustimmung der Gesellschafterversammlung.
 
The Managing Director undertakes to notify the Company in writing also before he
assumes any public offices or honorary offices. As far as there is no legal
obligation for the assumption of the office, the prior consent of the
shareholders’ meeting is required.
4.3
Das Zustimmungserfordernis gilt entsprechend für die Beteiligung an fremden
Firmen, die Wettbewerber, Kunden oder Zulieferer der Gesellschaft sind, wenn der
Geschäftsführer durch seine Beteiligung einen direkten Einfluss auf die
Geschäftsbeziehung zwischen der Gesellschaft und dem Fremdunternehmen ausüben
kann.
 
The requirement of consent also applies to the ownership-participation in other
companies which are competitors, customers or suppliers of the Company, if the
Managing Director may exert direct influence on the business relation between
the Company and the other company.
4.4
Veröffentlichungen und Vorträge, die den Interessenbereich der Gesellschaft
berühren oder sonstige Rückschlüsse auf die Gesellschaft zulassen, bedürfen
ebenfalls der vorherigen Zustimmung der Gesellschafterversammlung.
 
Publications and lectures which affect the interests of the Company or which
allow conclusions to be drawn about the Company also require the prior consent
of the shareholders’ meeting.
5
Arbeitszeit
 
Hours of work
5.1
Der Geschäftsführer ist nicht an bestimmte Arbeitszeiten gebunden, er wird den
Umfang seiner Tätigkeit und seiner Arbeitszeiten so einrichten, wie es das Wohl
der Gesellschaft erfordert.
 
The Managing Director is not bound to specific working hours. The Managing
Director shall determine the scope of his work and his working hours in
accordance with the business requirements of the Company.
5.2
Mit der Vergütung ist jede Tätigkeit des Geschäftsführers abgegolten.
 
The remuneration compensates all work of the Managing Director.
6
Vergütung
 
Remuneration
6.1
Der Geschäftsführer erhält ein Jahresgehalt in Höhe von € 325.000,00 brutto,
zahlbar in 12 monatlichen Raten am Ende eines jeden Monats.
 
The Managing Director receives an annual remuneration amounting to € 325,000.00
gross, payable in 12 monthly instalments at the end of each month.





--------------------------------------------------------------------------------




6.2
Der Geschäftsführer nimmt am jeweils geltenden Bonusprogramm der Gesellschaft
nach Festlegung des Compensation Committee des Board of Directors der
ROFIN-SINAR Technologies Inc. teil. Die Bedingungen und die Höhe des Bonus
stehen im Ermessen des Committees und wird jährlich neu festgesetzt unter der
Voraussetzung, dass der Bonus auf 70% des Jahresgehalts nach Ziffer 6.1 bei 100%
Zielerreichung festgelegt wird.
 
The Managing Director participates in the bonus scheme of the Company as amended
from time to time, and as determined by the Compensation Committee of the board
of directors of ROFIN-SINAR Technologies Inc. The terms and amount of the bonus
are at the discretion of the Committee and is determined on an annual basis;
provided however that the bonus shall be fixed at 70% of the annual remuneration
according to sec. 6.1 in case of a target achievement of 100%.
6.3
Versicherungsschutz (z.B. auf Dienstreisen) richtet sich nach den jeweils
gültigen Richtlinien.
 
Insurance coverage (e.g. during business travel) is based upon the applicable
policies as amended from time to time.
6.4
Soweit Beginn und/oder Ende der Laufzeit dieses Vertrags sich nicht mit dem
Geschäftsjahr decken, werden die Bezüge pro rata temporis des betreffenden
Geschäftsjahres berechnet.
 
If the beginning and/or end of the term of this Agreement are not identical with
the financial year, the remuneration shall be paid pro rata temporis in relation
to the respective fiscal year.
6.5
Im Todesfall werden dem überlebenden Ehegatten bzw. den unterhaltsberechtigten
Kindern das Gehalt für den Sterbemonat und sechs weiter Monate bezahlt. Etwaige
Hinterbliebenenbezüge werden darauf angerechnet.
 
In case of death, the surviving spouse or the children entitled to maintenance
shall receive the salary for the months of death and for further six months. Any
possible survivors’ pension will be deducted.
6.6
Die Gesellschaft erstattet dem Geschäftsführer alle im Zusammenhang mit der
Ausübung der Tätigkeit anfallenden erforderlichen Auslagen. Auf Verlangen hat
der Geschäftsführer die entsprechenden Belege als Nachweis vorzulegen.
 
The Company shall reimburse all reasonable out-of-pocket expenses necessarily
incurred by the Managing Director while performing the business of the Company.
The Managing Director will provide evidence of such expenses as the Company may
reasonably require.
6.7
Die für den Geschäftsführer bei der Allianz Pensionskasse AG und bei der Swiss
Life AG bestehende, durch Entgeltumwandlung finanzierte betriebliche
Altersversorgung wird durch die Gesellschaft (nach wie vor durch
Entgeltumwandlung) fortgeführt soweit dies nach den Versicherungsbedingungen und
Vereinbarungen mit der Allianz Pensionskasse AG und der Swiss Life AG
wirtschaftlich angemessen möglich ist.
 
The pension plan of the Managing Director existing at Allianz Pensionskasse AG
and Swiss Life AG which are financed by contributions from deferred compensation
will be continued by the Company (still by deferred compensation) as far as
commercially reasonably possible according to the insurances’ terms and
conditions and according to the agreements with Allianz Pensionskasse AG and
Swiss Life AG.
7
Dienstwagen
 
Company Car
7.1
Die Gesellschaft stellt dem Geschäftsführer für seine Tätigkeit nach Maßgabe der
jeweils gültigen Dienstwagenordnung einen Dienstwagen der Kategorie Audi A 6
oder ein vergleichbares Fahrzeug zur dienstlichen und privaten Nutzung zur
Verfügung.
 
The Company provides for a company car of the category Audi A 6 or a similar car
for the business and the private use to the Managing Director according to the
company car policy as amended from time to time.
8
Urlaub
 
Vacation
8.1
Der Geschäftsführer erhält kalenderjährlich 30 Arbeitstage Erholungsurlaub.
Arbeitstage sind die Wochentage von Montag bis Freitag. Der Urlaub ist in
Abstimmung mit den anderen Geschäftsführern und unter Berücksichtigung der
geschäftlichen Notwendigkeiten, einschließlich derer der Muttergesellschaft des
Konzerns, zu nehmen.
 
The Managing Director is entitled to 30 working days paid leave per calendar
year. Working days are the weekdays from Monday to Friday. Any vacation has to
be taken in coordination with the other managing directors and in consideration
of the business requirements, including those of the parent company of the group
of companies.
8.2
Bei Beginn und/oder Ende des Dienstverhältnisses während des Kalenderjahres
steht dem Geschäftsführer für jeden vollen Monat des Anstellungsvertrages ein
anteiliger Urlaubsanspruch zu. Der Urlaub ist im Kalenderjahr zu nehmen. Eine
Übertragung auf das Folgejahr bedarf der vorherigen Zustimmung der
Gesellschafterversammlung.
 
If the Agreement begins and/or ends within a calendar year, the Managing
Director is entitled to receive the pro rata amount of leave for each full month
of the Service Agreement. The vacation has to be taken within the calendar year.
A transfer to the following calendar year requires the prior approval of the
shareholders’ meeting.
9
Dienstverhinderung und Arbeitsunfähigkeit
 
Inability to work through absence and sickness
9.1
Der Geschäftsführer ist verpflichtet, den anderen Geschäftsführern und der
Muttergesellschaft des Konzerns, der ROFIN-SINAR Technologies Inc. jede
Dienstverhinderung oder Verlängerung einer Dienstverhinderung und ihre
voraussichtliche Dauer unabhängig von ihrem Grund unverzüglich anzuzeigen. Auf
Verlangen sind die Gründe der Dienstverhinderung mitzuteilen.
 
The Managing Director is obliged to notify the other managing directors and the
parent company of the group, ROFIN-SINAR Technologies Inc., without undue delay
of any inability to work or prolongation of such inability and its expected
duration regardless of its reason. Upon demand, the reasons for the inability to
work must be given.





--------------------------------------------------------------------------------




9.2
Ist der Geschäftsführer durch Krankheit gehindert, seine Dienste der
Gesellschaft zur Verfügung zu stellen, ohne dass ihn hieran ein Verschulden
trifft, so erhält er eine Entgeltfortzahlung entsprechend den Regelungen des
Entgeltfortzahlungsgesetzes in der jeweils gültigen Fassung.
 
In case of non-culpable inability to work due to illness of the Managing
Director, he shall receive continued payment of his salary according to the
German Act on Continued Remuneration in Case of Illness
(Entgeltfortzahlungsgesetz) as applicable from time to time.
9.3
Dauert die Arbeitsunfähigkeit länger als sechs Wochen, erhält der
Geschäftsführer wenn er
 
If the inability to work lasts longer than six weeks, the managing director is
entitled to the following payments
 
* der gesetzlichen Krankenversicherung angehört bis zu weiteren 72 Wochen einen
Zuschuss zum Krankengeld. Der Zuschuss wird so berechnet, dass er - nach Abzug
der auf ihn entfallenden Steuern - dem Unterschied zwischen dem letzten
Nettoeinkommen und dem Krankengeld der gesetzlichen Krankenkasse entspricht.
 
* if he is insured under a statutory health insurance, he receives an allowance
in addition to the sick pay for up to 72 weeks. The allowance is calculated in a
way that it amounts (after the reduction of any taxes) to the difference between
the most recent net salary and the actually paid sick pay by the statutory
health insurance.
 
* nicht der gesetzlichen Krankenversicherung angehört, für bis zu weitere 72
Wochen das letzte Bruttogehalt.
 
* if he is not insured under a statutory health insurance, he receives the last
gross salary for a period of up to 72 weeks.
9.4
Auf den Krankengeldzuschuss entfallende Steuern und ggf. anfallende
Sozialversicherungsbeiträge sind von dem Geschäftsführer zu tragen.
 
Taxes payable with regard to the sick pay allowance and social contributions, if
any, shall be borne by the Managing Director.
9.5
Bei wiederholter Erkrankung gelten die Grundsätze des
Entgeltfortzahlungsgesetzes in der jeweiligen Fassung entsprechend.
 
In the event of repeated illness, the provisions of the German Act on Continued
Remuneration in Case of Illness (Entgeltfortzahlungsgesetz) as applicable from
time to time shall apply accordingly.
9.6
Kann der Geschäftsführer aufgrund gesetzlicher Vorschriften von einem Dritten
Ersatz des Schadens verlangen, der ihm durch die Arbeitsunfähigkeit entstanden
ist, so geht dieser Anspruch insoweit auf die Gesellschaft über, als diese dem
Geschäftsführer Gehalt nebst Sonderleistungen gewährt und darauf entfallende,
von der Gesellschaft zu tragende Beiträge zur gesetzlichen Sozialversicherung
abgeführt hat. Der Geschäftsführer ist verpflichtet, der Gesellschaft die zur
Erhebung der Ansprüche erforderlichen Auskünfte unverzüglich zu erteilen und an
der Geltendmachung und Durchsetzung mitzuwirken.
 
If the Managing Director is legally entitled to demand damages from a third
party due to his inability to work, these claims are transferred to the Company
to the extent that the Company grants to the Managing Director a salary plus
fringe benefits and has paid any contributions attributable thereto which are to
be borne by the Company to the statutory social security system. The Managing
Director is obliged to provide the Company without undue delay with the
information necessary to enforce such claims and to co-operate with and assist
the Company in asserting and enforcing such claims.
10
Arbeitsergebnisse, Erfindungen, Urheberrechte
 
Work results, inventions, intellectual property rights
10.1
Sämtliche Arbeitsergebnisse aus der Tätigkeit des Geschäftsführers für die
Gesellschaft oder ein mit dieser verbundenes Unternehmen stehen im Eigentum der
Gesellschaft. Insbesondere stehen sämtliche Arbeitsergebnisse aus der Tätigkeit
des Geschäftsführers für die CBL Verwaltungsgesellschaft mbH in deren Eigentum.
 
Any work results of the Managing Director’s work for the Company or an
affiliated company of the Company are the sole property of the Company. In
particular any work results of the Managing Director’s work for CBL
Verwaltungsgesellschaft mbH are the sole property of CBL Verwaltungs-
gesellschaft mbH.
10.2
Diensterfindungen des Geschäftsführers und von diesem entworfene
Geschmacksmuster stehen ohne gesonderte Vergütung der Gesellschaft zu. Der
Geschäftsführer überträgt der Gesellschaft bereits jetzt sämtliche Rechte an
diesen. Die Übertragung der Diensterfindungen sowie der Rechte an
Geschmacksmustern auf die Gesellschaft ist mit dem vereinbarten Grundgehalt
dauerhaft - auch für die Zeit nach einer Beendigung des Geschäftsführervertrages
- abgegolten. Für freie Erfindungen des Geschäftsführers gelten die Vorschriften
über Arbeitnehmererfindungen und die hierzu ergangenen Durchführungsvorschriften
und Richtlinien entsprechend.
 
Service inventions of the Managing Director and design patents drafted by the
Managing Director belong to the Company without separate remuneration. The
Managing Director hereby already transfers all rights to these service
inventions and design patents to the Company. The transfer of the service
inventions and of the rights to the design patents to the Company is fully
compensated with the base salary agreed also after the termination of the
Managing Director’s Service Agreement. With regard to free inventions of the
Managing Director, the provisions of the law for employee inventions and the
related implementing regulations and guidelines shall apply accordingly.





--------------------------------------------------------------------------------




10.3
Der Geschäftsführer überträgt der Gesellschaft mit Abschluss dieses Vertrags
sämtliche ihm im Rahmen des Dienstverhältnisses erwachsenden Nutzungs- und
Verwertungsrechte an Urheber-, Marken- und verwandten Schutzrechten
ausschließlich und ohne inhaltliche, zeitliche oder räumliche Beschränkung. Die
Übertragung dieser Rechte ist durch das vereinbarte Grundgehalt abgegolten und
zwar auch für die Zeit nach Beendigung des Dienstverhältnisses.
 
Upon the signing of this Agreement, the Managing Director transfers all rights
to use and exploit any intellectual property rights, trademark rights or any
other related intellectual and proprietary rights resulting from the performance
of the Managing Director under this Agreement exclusively to the Company without
any limitation with regard to time, location and content. The transfer of such
rights is fully compensated with the payment of the base salary also after the
termination of this Agreement.
10.4
Sämtliche dem Geschäftsführer im Rahmen des Dienstverhältnisses mit der CBL
Verwaltungsgesellschaft mbH bereits erwachsenen Nutzungs- und Verwertungsrechte
an Urheber-, Marken- und verwandten Schutzrechten stehen ausschließlich und ohne
inhaltliche, zeitliche oder räumliche Beschränkung der CBL
Verwaltungsgesellschaft mbH zu. Die Übertragung dieser Rechte ist durch das
Gehalt bereits abgegolten und zwar auch für die Zeit nach Beendigung des
Dienstverhältnisses.
 
CBL Verwaltungsgesellschaft mbH is entitled to all rights to use and exploit any
intellectual property rights, trademark rights or any other related intellectual
and proprietary rights resulting from the performance of the Managing Director
under the service agreement with CBL Verwaltungsgesellschaft mbH. This
entitlement is exclusive without any limitation with regard to time, location
and content. The transfer of such rights is fully compensated with the payment
of the base salary also after the termination of this Agreement.
11
Laufzeit und Beendigung
 
Duration and notice of termination
11.1
Dieser Vertrag beginnt am 01.07.2015 und wird auf unbestimmte Zeit geschlossen.
 
This Agreement shall become effective on 01 July 2015 and shall be concluded for
an indefinite period.
11.2
Die ordentliche Kündigung des Vertragsverhältnisses ist beiden Parteien mit
einer Kündigungsfrist von 24 Monaten zum Ende eines Monats möglich. Jede für die
Gesellschaft kraft Gesetzes verbindliche Verlängerung der Kündigungsfrist oder
Veränderung des Beendigungszeitpunkts gilt auch für den Geschäftsführer.
 
Either party may terminate the Agreement by giving notice at least 24 months to
the end of each month. Any statutory extension of the notice period or change of
the relevant date of termination binding for the Company shall also be binding
for the Managing Director.
11.3
Das Recht zur außerordentlichen Kündigung bleibt unberührt.
 
The right to give extraordinary notice of termination shall remain unaffected.
11.4
Wird der Geschäftsführer abberufen, so gilt dies zugleich als ordentliche
Kündigung des Anstellungsvertrages seitens der Gesellschaft. Auch die
Amtsniederlegung durch den Geschäftsführer gilt als ordentliche
Kündigungserklärung, ohne dass es einer ausdrücklichen Erklärung hierzu bedarf.
 
The revocation of the appointment as Managing Director shall be deemed as
ordinary termination of this Agreement by the Company. Furthermore, the
resignation of the Managing Director shall be deemed as ordinary notice of
termination without a further explicit statement being required.
11.5
Jede Kündigung bedarf zu ihrer Wirksamkeit der Schriftform.
 
Each notice must be made in writing in order to be effective.
11.6
Die Gesellschaft ist berechtigt, den Geschäftsführer im Zusammenhang mit einer
Beendigung des Dienstverhältnisses, insbesondere nach einer Kündigung oder im
Anschluss an den Abschluss eines Aufhebungsvertrags, ganz oder teilweise von
seiner Pflicht zur Arbeitsleistung unter Fortzahlung des Gehalts freizustellen.
Der Vertrag im Übrigen wird hiervon nicht berührt. Insoweit besteht insbesondere
die Verschwiegenheitspflicht, das Wettbewerbsverbot und die Anrechnung
anderweitigen Verdienstes gemäß § 615 S. 2 BGB fort. Etwaige
Resturlaubsansprüche werden, ohne dass es einer dahingehenden Erklärung bedarf,
mit der Freistellung abgegolten, soweit diese unwiderruflich erklärt wird.
 
The Company shall be entitled to release the Managing Director from his duties
either in whole or in part upon termination of the service relationship,
especially in the event of dismissal or subsequent to the conclusion of a
cancellation agreement with continued payment of the salary. The other
provisions of the Agreement shall not be affected thereby. To this effect, the
confidentiality obligation and the non-competition obligation continue to apply,
while other income will be credited against the compensation claims in
accordance with section 615 sentence 2 BGB. As far as the leave of absence is
irrevocably declared, any remaining leave entitlement shall be deemed settled
without a separate notification being necessary.
11.7
Das Dienstverhältnis endet, ohne dass es einer Kündigung bedarf, mit Ablauf des
Monats, in dem der Geschäftsführer die Regelaltersgrenze in der gesetzlichen
Rentenversicherung erreicht.
 
The Agreement with the Company will automatically end without any notice being
necessary upon the end of the month in which the Managing Director reaches the
standard age limit for old age pension under the statutory pension scheme.





--------------------------------------------------------------------------------




11.8
Der Geschäftsführer verpflichtet sich, auf entsprechende Aufforderung,
spätestens jedoch mit Beendigung des Vertrages, sämtliche Ämter und Funktionen,
die er auf Wunsch der Gesellschaft oder im Zusammenhang mit seiner
Geschäftsführertätigkeit ausgeübt hat, niederzulegen.
 
Upon request or upon termination of the Agreement at the latest, the Managing
Director undertakes to resign from all offices and functions which he performed
on the Company’s request or in conjunction with the position as Managing
Director.
12
Nachvertragliches Wettbewerbsverbot, Vertragsstrafe
 
Post-contractual non-competition covenant, contractual penalty
12.1
Dem Geschäftsführer ist es untersagt, für die Dauer von 6 Monaten nach
Beendigung des Arbeitsverhältnisses in selbständiger, unselbständiger oder
sonstiger Weise - direkt oder indirekt - für ein Unternehmen tätig zu werden,
das zu der Gesellschaft in direktem oder indirektem Wettbewerb steht oder mit
einem Wettbewerbsunternehmen verbunden ist. In gleicher Weise ist es dem
Geschäftsführer untersagt, während der Dauer dieses Verbots ein solches
Unternehmen zu errichten, zu erwerben oder sich hieran unmittelbar oder
mittelbar zu beteiligen. Das Verbot gilt auch zugunsten der mit der Gesellschaft
verbundenen Unternehmen.
 
For a period of 6 months following the termination of the employment
relationship, the Managing Director shall not engage, be it directly or
indirectly, in any activity as a freelancer, employee or otherwise for any
company competing directly or indirectly with the Company or for any company
affiliated with a competitor. The Managing Director shall equally not be allowed
to form or purchase such company or acquire any direct or indirect participation
in any such company during the period of this covenant. This covenant shall also
apply in favor of the companies affiliated with the Company.
12.2
Des Weiteren verpflichtet sich der Geschäftsführer, für einen Zeitraum von 6
Monaten nach Beendigung des Anstellungsvertrages keine Mitarbeiter - ob
selbstständig oder unselbstständig - der Gesellschaft oder der mit ihr
verbundenen Unternehmen mittelbar oder unmittelbar abzuwerben oder mit
Abwerbeabsicht anzusprechen. Dies gilt auch für Mitarbeiter, die innerhalb von
12 Monaten vor Beendigung des Anstellungsvertrages bei der Gesellschaft oder
einem mit ihr verbundenen Unternehmen ausgeschieden sind.
 
Furthermore, the Managing Director undertakes for a period of 6 months after the
termination of the employment agreement not to entice away or endeavor to entice
away - be it directly or indirectly - any individual employed or otherwise
engaged in the Company or any affiliates of the Company. This also applies to
individuals who left the Company or its affiliates within 12 months prior to the
termination of the employment agreement.
12.3
Während der Dauer des Wettbewerbs- und Abwerbeverbotes erhält der
Geschäftsführer eine Entschädigung, die für jedes Jahr des Verbots die Hälfte
der vom Geschäftsführer zuletzt bezogenen vertragsmäßigen Leistungen beträgt.
Anderweitigen Erwerb muss sich der Geschäftsführer gem. § 74c HGB auf die
Entschädigung anrechnen lassen. Insoweit hat der Geschäftsführer der
Gesellschaft jeweils zum Ende eines Quartals schriftlich mitzuteilen und auf
Verlangen nachzuweisen, ob und in welcher Höhe er anderweitige Einkünfte
bezieht. Die Entschädigung wird nach § 74b HGB am Monatsende gezahlt.
 
During the term of the non-competition and the non-solicitation covenant the
Managing Director shall receive a compensation, which amounts for each year of
the covenant to 50% of the contractual payments last received by the Managing
Director. Other income of the Managing Director shall be set off against the
compensation according to sec. 74c HGB (German Commercial Code). The Managing
Director shall inform in writing and, upon request, prove to the Company at the
end of each quarter whether and to which amount he receives other income. The
compensation shall be paid at the end of a month according to sec. 74b HGB
(German Commercial Code).
12.4
Für jede Handlung, durch die der Geschäftsführer das Verbot schuldhaft verletzt,
hat er eine Vertragsstrafe in Höhe des letzten Bruttomonatsgehalts zu zahlen.
Besteht die Verletzungshandlung in der kapitalmäßigen Beteiligung an einem
Wettbewerbsunternehmen oder der Eingehung eines Dauerschuldverhältnisses (z. B.
Arbeits-, Dienst-, Handelsvertreter- oder Beraterverhältnis), wird die
Vertragsstrafe für jeden angefangenen Monat, in dem die kapitalmäßige
Beteiligung oder das Dauerschuldverhältnis besteht, neu verwirkt
(Dauerverletzung). Mehrere Verletzungshandlungen lösen jeweils gesonderte
Vertragsstrafen aus, gegebenenfalls auch mehrfach innerhalb eines Monats.
Erfolgen dagegen einzelne Verletzungshandlungen im Rahmen einer Dauerverletzung,
sind sie von der für die Dauerverletzung verwirkten Vertragsstrafe mit umfasst.
Bei Verwirkung mehrerer Vertragsstrafen ist der Gesamtbetrag der zu zahlenden
Vertragsstrafen auf das Dreifache des letzten Bruttomonatsgehalts begrenzt. Die
Geltendmachung eines weitergehenden Schadens ist nicht ausgeschlossen.
 
For every culpable infringement of the prohibition of competition the Managing
Director shall be obliged to pay a contractual penalty amounting to the Managing
Director’s last monthly gross salary. If the act of breach is committed by
acquiring an equity interest in a competing company or by entering into a
contract for the performance of a continuing obligation (e.g. employment,
service, commercial agent or consultancy contract), the contractual penalty
shall be newly incurred for each commenced month in which the equity interest or
the contract for the performance of a continuing obligation exists (permanent
breach). Several acts of breach shall each give rise to separate contractual
penalties, also repeatedly within one month, as the case may be. If, on the
other hand, individual acts of breach are committed within the scope of a
permanent breach, they shall be covered by the contractual penalty incurred due
to the permanent breach. The contractual penalty shall amount to a maximum of
three times the last monthly gross salary in case of the incurrence of several
contractual penalties. The assertion of damages exceeding the contractual
penalty incurred shall be reserved.





--------------------------------------------------------------------------------




12.5
Das Wettbewerbsverbot tritt nicht in Kraft, wenn das Arbeitsverhältnis endet,
weil der Arbeitnehmer das gesetzliche Renteneintrittsalter erreicht hat.
 
The non-competition covenant shall not apply if the employment relationship ends
because the Managing Director has reached the statutory age for old age pension.
12.6
Soweit vorstehende Regelungen nichts anders bestimmen, gelten die Regelungen der
§§ 74 ff. HGB entsprechend; dies gilt insbesondere für die geltungserhaltende
Reduktion nach § 74a HGB.
 
Unless stated otherwise above, sections 74 et seq. HGB (German Commercial Code)
shall apply accordingly; this particularly applies to the preservative reduction
(geltungserhaltende Reduktion) according to section 74a HGB.
13
Verschwiegenheitspflicht und Geschäftsunterlagen
 
Confidentiality and business documents
13.1
Der Geschäftsführer hat über alle Betriebs- und Geschäftsgeheimnisse der
Gesellschaft, ihrer Gesellschafter und der mit der Gesellschaft verbundenen
Unternehmen sowie über sonstige vertrauliche Informationen und Angelegenheiten,
die ihm in seiner Eigenschaft als Geschäftsführer bekannt werden, während und
auch nach Beendigung des Anstellungsvertrages Stillschweigen zu wahren. Als
vertraulich gelten alle Informationen und Angelegenheiten, die entweder
ausdrücklich als vertraulich bezeichnet wurden oder ersichtlich nur einem
beschränkten Personenkreis zugänglich sind und nach dem Willen der Gesellschaft
nicht der Allgemeinheit bekannt werden sollen. Die Verschwiegenheitspflicht
erstreckt sich auch auf die vereinbarte Vergütung und vertrauliche Informationen
bzgl. der mit der Gesellschaft verbundenen Unternehmen und ihrer Kunden.
 
During and after the termination of the Agreement with the Company, the Managing
Director is obliged to remain silent about all business and operating secrets of
the Company, its shareholders and the companies which are affiliated with the
Company and about other confidential information and matters which he has gained
knowledge of in his capacity as Managing Director. Any information and matters,
which are explicitly marked as confidential or which are obviously accessible
only to a limited group of persons and which, according to the intention of the
Company, should not become known to the public shall be deemed confidential. The
confidentiality obligation does also apply to the agreed compensation and
confidential information relating to companies affiliated with the Company and
their customers.
13.2
Soweit Tatsachen Dritten gegenüber in Erfüllung einer gesetzlichen oder
vertraglichen Verpflichtung der Gesellschaft offen gelegt werden müssen, ist der
Geschäftsführer dazu berechtigt.
 
As far as facts have to be disclosed to third parties in compliance with a
statutory or contractual obligation of the Company, the Managing Director is
entitled to do so.
13.3
Es ist dem Geschäftsführer untersagt, Unterlagen, Dokumente, Dateien (gleich
welchen Speichermediums) oder Gegenstände der Gesellschaft, ihrer Gesellschafter
und der mit der Gesellschaft verbundenen Unternehmen jedweder Art Dritten zur
Verfügung zu stellen oder zugänglich zu machen, soweit dies nicht zur Erfüllung
des Dienstverhältnisses und der Aufgaben des Geschäftsführers erforderlich ist.
Vertrauliche Unterlagen, Dokumente, Dateien (gleich welchen Speichermediums)
dürfen nur den Personen zugänglich gemacht werden, für die sie bestimmt sind.
 
The Managing Director must not provide or make accessible to any third party any
records, documents, data (irrespective of the medium) or other objects of any
kind of the Company, its shareholders and the companies which are affiliated
with the Company, unless this is necessary for the performance of the service
and the duties of the Managing Director. Confidential records, documents and
data (irrespective of the medium) may only be made accessible to the person they
are intended for.
13.4
Der Geschäftsführer wird alle die dienstliche Tätigkeit betreffenden
Schriftstücke der Gesellschaft, ihrer Gesellschafter und der mit der
Gesellschaft verbundenen Unternehmen einschließlich eigener Aufzeichnungen über
geschäftliche und betriebliche Angelegenheiten oder Vorgänge sorgfältig vor
Abhandenkommen schützen und bei Nichtgebrauch unter Verschluss halten.
 
The Managing Director shall protect all documents of the Company, its
shareholders and the companies which are affiliated with the Company concerning
his work, including his own records on business and operational matters of the
Company with due care against loss and access by third parties and keep such
documents locked away when not used.
13.5
Alle die Gesellschaft, ihrer Gesellschafter und der mit der Gesellschaft
verbundenen Unternehmen und ihre Interessen berührenden Geschäftsunterlagen,
insbesondere Unterlagen über Kunden und deren Konditionen, sind ohne Rücksicht
auf den Adressaten ebenso wie alle sonstigen Geschäftsstücke und Arbeitsgeräte
alleiniges Eigentum der Gesellschaft.
 
All business documents concerning the Company, its shareholders and the
companies which are affiliated with the Company and their interests, in
particular documents regarding customers and their conditions, as well as any
other working materials and equipment are the sole property of the Company
regardless of the addressee.





--------------------------------------------------------------------------------




13.6
Auf Verlangen, spätestens aber bei Beendigung des Dienstverhältnisses, hat der
Geschäftsführer sämtliche im Eigentum der Gesellschaft, ihrer Gesellschafter
und/oder der mit der Gesellschaft verbundenen Unternehmen stehenden Gegenstände,
Unterlagen, Dokumente und Dateien (gleich welchen Speichermediums) an diese
herauszugeben und zu bescheinigen, dass er keine Gegenstände, Unterlagen,
Dokumente und Dateien (gleich welchen Speichermediums) der Gesellschaft sowie
Vervielfältigungen hiervon mehr im Besitz hat. Der Geschäftsführer wird der
Gesellschaft spätestens am Tag der Beendigung des Dienstverhältnisses eine
Aufstellung aller Passwörter, Schreibschutzcodes und ähnliche Zugangscodes, die
der Geschäftsführer auf den von ihm im Betrieb genutzten PCs verwendet hat, zur
Verfügung stellen. Zurückbehaltungsrechte jedweder Art sind ausgeschlossen.
 
Upon demand of the Company, at the latest, however, upon termination of this
Agreement, the Managing Director shall return all objects, records, documents
and data (irrespective of the medium) which are the property of the Company, its
shareholders and/or of the companies which are affiliated with the Company and
shall certify that he does no longer possess any objects, records, documents or
data (irrespective of the medium) of the Company or duplicates thereof. The
Managing Director shall provide the Company with a list of all passwords, write
protection codes and other codes he used on the Company’s PCs at the latest upon
termination of this Agreement. There are no rights of retention of any kind.
14
Innenhaftung gegenüber den Gesellschaften
 
Internal liability towards the Companies
14.1
Der Geschäftsführer haftet der Gesellschaft und der CBL Verwaltungsgesellschaft
mbH (nachfolgend zusammen: „die Gesellschaften“) ausschließlich bei
vorsätzlicher oder grob fahrlässiger Verletzung seiner Pflichten als
Geschäftsführer.
 
The Managing Director shall only be liable towards the Company and CBL
Verwaltungsgesellschaft mbH (hereinafter jointly referred to as: "the
Companies") in cases of intentional or grossly negligent breach of his
obligations as Managing Director.
14.2
Die Haftung des Geschäftsführers wegen Ansprüchen der Gesellschaften, auf die
die Gesellschaften nicht wirksam verzichten können (beispielsweise § 9 b Abs. 1
GmbHG, § 43 Abs. 3 GmbHG) bleibt davon unberührt.
 
The liability of the Managing Director with regard to the Companies' claims,
which the Companies cannot validly waive (for example Section 9 b paragraph 1
German Limited Liability Companies Act (GmbHG), Section 43 paragraph 3 GmbHG),
shall remain unaffected thereby.
15
Außenhaftung des Geschäftsführers
 
External liability of the Managing Director
15.1
Die Gesellschaften und deren Gesellschafter stellen den Geschäftsführer von
einer Haftung in seiner Eigenschaft als
 
The Companies and their shareholders indemnify the Managing Director from a
liability in his function as
 
* Geschäftsführer der Gesellschaften
 
* Managing Director of the Companies;
 
* Geschäftsführer oder in sonstiger Position (insbesondere CEO) bei der
Muttergesellschaft des Konzernes (ROFIN-SINAR Technologies Inc., Plymouth), und
 
* managing director or in any other position (including but not limited to CEO)
at the parent company of the group of Companies (ROFIN-SINAR Technologies Inc.,
Plymouth); and
 
* Geschäftsführer oder in sonstiger Position bei einem mit der Gesellschaft
verbundenem Unternehmen soweit die Tätigkeit in dieser Funktion von der
Gesellschaft verlangt wurde
 
* managing director or in any other position at a company affiliated with the
Company to the extent his serving in such capacity is requested by the Company
 
gegenüber Dritten frei, soweit der Geschäftsführer nicht vorsätzlich oder grob
fahrlässig gehandelt hat.
 
towards third parties, provided that the Managing Director has not acted
willfully or grossly negligent.
15.2
Die Gesellschaften übernehmen im Außenverhältnis gegenüber Dritten die Abwehr
und (soweit notwendig) die Regulierung der Ansprüche gegenüber dem
Geschäftsführer gemäß Ziffer 15.1 und die dadurch entstehenden Kosten.
 
In the external relationship towards third parties, the Companies shall take
over the defense and (if applicable) the settlement of claims against the
Managing Director pursuant to section 15.1 and bear the costs incurred thereby.
15.3
Die Freistellung des Geschäftsführers durch die Gesellschaften gemäß Ziffer 15.1
erstreckt sich auch auf Ansprüche, welche gegen den Geschäftsführer von den
Gesellschaften oder der Muttergesellschaft des Konzernes (ROFIN-SINAR
Technologies Inc., Plymouth) oder von einem mit der Gesellschaft verbundenem
Unternehmen selbst wegen oder im Zusammenhang mit seiner
Geschäftsführertätigkeit oder einer sonstigen Position in einer dieser
Gesellschaften erhoben werden. Dies gilt unter der Voraussetzung, dass bezüglich
der Muttergesellschaft des Konzerns keine solche Freistellung gilt, soweit dies
nach geltendem US Bundes- oder Landesgesetz oder Vorschriften verboten ist.
 
The indemnification of the Managing Director by the Companies in accordance with
section 15.1 also extends to claims, which are raised against the Managing
Director by the Companies or the parent company of the group of Companies
(ROFIN-SINAR Technologies Inc., Plymouth) or by a company affiliated with the
Company due to or in connection with his management activities or any other
position in one of the Companies; provided however that with respect to the
parent company of the group no such indemnity shall apply to the extent
prohibited by applicable US Federal or State laws or regulations.





--------------------------------------------------------------------------------




15.4
Die Freistellung gegenüber Dritten ist durch die Gesellschaften dadurch zu
leisten, dass die Gesellschaften oder deren Gesellschafter schuldbefreiend
anstelle des Geschäftsführers an dessen Gläubiger leisten.
 
The indemnification towards third parties shall be effected by the Companies in
such a way that the Companies or their shareholders make payments to the
Managing Director's creditors with the effect of discharging the Managing
Director.
15.5
Der hierin geregelte Freistellungsanspruch erlischt weder durch einen
Gesellschafterwechsel noch durch die Abberufung des Geschäftsführers oder
sonstigen Beendigung einer Position des Geschäftsführers.
 
This right to indemnification provided herein shall neither expire through a
change of shareholders nor through the withdrawal of the Managing Director or
any other termination of a position of the Managing Director.
15.6
Der Freistellungsanspruch ist nicht übertragbar. Rechte Dritter werden durch
diese Vereinbarung nicht begründet.
 
The right to indemnification is not transferable. No third-party rights are
created by this agreement.
16
D & O -Versicherungen
 
D & O insurances
16.1
Für die Tätigkeit des Geschäftsführers besteht eine oder mehrere
Vermögensschadenshaftpflichtversicherung. Die Gesellschaften gewähren dem
Geschäftsführer jederzeit auf sein Verlangen hin Einsicht in die
Versicherungsunterlagen und legen die Belege über die Prämienzahlungen vor.
Diese Verpflichtung bleibt auch nach Beendigung dieses Vertrages bestehen. Die D
& O Versicherung wird die gleiche Deckung für den Geschäftsführer zur Verfügung
stellen, die grundsätzlich auch für alle anderen Personen in vergleichbaren
Positionen in der Gesellschaft und dem Konzern zur Verfügung steht (insbesondere
als Director der Muttergesellschaft des Konzerns).
 
For the work of the Managing Director, one or more financial loss liability
insurance (D&O insurance) was taken out. The Companies shall allow the Managing
Director at any time upon his request to inspect the insurance documents and
shall present the receipts for the premium payments. This obligation shall
continue to be effective also after the termination of this Agreement. The D & O
insurance shall provide the same coverage to the Managing Director as in
generally provided to all other persons comparably positioned with the Company
and group of companies (including without limitation as a director of the parent
company of the group of companies).
16.2
Eine Verpflichtung des Geschäftsführers zur Übernahme und Beibehaltung der
Geschäftsführung oder sonstigen Positionen in mit der Gesellschaft verbundenen
Gesellschaften besteht nur dann, wenn die mit der Gesellschaft verbundene
Gesellschaft eine Vermögensschadenhaftpflichtversicherung, die die
Voraussetzungen des letzten Absatzes nach Ziffer 16.1 erfüllt, abgeschlossen
hat. Dies gilt nicht, wenn der Geschäftsführer auf ähnliche Weise von einer
anderen Versicherungs-Police umfasst ist. Der Geschäftsführer hat jederzeit
Anspruch auf Einsicht in die Versicherungsunterlagen. Dieses Recht bleibt auch
nach Beendigung dieses Vertrages bestehen.
 
The Managing Director shall only be obliged to take over and maintain the
company management or any other positions in companies affiliated with the
Company if the company affiliated with the Company has taken out a financial
loss liability insurance (D&O insurance) satisfying the requirement of the last
sentence of section 16.1. This does not apply if the Managing Director is
similarly covered by another insurance policy. The Managing Director can request
inspection of the insurance documents at any time. This obligation shall
continue to be effective also after the termination of this Agreement.
17
Datenschutz
 
Data protection
17.1
Der Geschäftsführer ist mit der Erhebung und Verarbeitung personenbezogener
Daten, die der Abwicklung des Dienstverhältnisses dienen, einverstanden. Die
Erhebung und Verarbeitung erfolgt damit insbesondere zum Zwecke der
Gehaltsabrechnung, der Personalplanung und -entwicklung, der Erfassung von
Arbeitsfähigkeit und Arbeitsunfähigkeit, der Entgeltfortzahlung, der
Arbeitsplatzgestaltung und -bewertung sowie des Erholungsurlaubs.
 
The Managing Director hereby consents to the collection and processing of
personal data necessary for the execution of this Agreement. The data shall
therefore, in particular, be collected and processed for the purpose of payroll
processing, personnel planning and development, recording of work ability and
inability, sickness pay, workplace layout and evaluation as well as paid leave.
17.2
Das Einverständnis erstreckt sich auch darauf, dass diese Daten Dritten zum
Zwecke der Weiterverarbeitung im Rahmen der vorstehend beschriebenen
Zweckbestimmung im Auftrag der Gesellschaft überlassen werden.
 
The consent also includes the provision of these personal data to third parties
for the purpose of further processing the personal data on behalf of the Company
for the purposes described above.
18
Ausschlussfrist
 
Preclusion period
18.1
Sämtliche Ansprüche aus diesem Vertragsverhältnis und sämtliche Ansprüche, die
mit diesem Vertragsverhältnis im Zusammenhang stehen, können gegenüber der
anderen Partei nur innerhalb einer Ausschlussfrist von einem Jahr seit
Fälligkeit des Anspruches (i.e. schriftlich geltend gemacht werden. Wird ein
Anspruch nicht innerhalb dieser Frist schriftlich geltend gemacht, verfällt der
Anspruch.
 
Any and all claims under this Agreement and any and all claims in connection to
this contractual relationship can only be asserted towards the other party in
writing and within a preclusion period of one year after maturity of the claim.
If a claim is not asserted in writing and within this period of time, the claim
expires.





--------------------------------------------------------------------------------




18.2
Lehnt die andere Vertragspartei einen geltend gemachten Anspruch ab oder
reagiert die andere Vertragspartei auf die Geltendmachung des Anspruches nicht,
sind sämtliche Ansprüche aus diesem Vertragsverhältnis und sämtliche Ansprüche,
die mit diesem Vertragsverhältnis in Zusammenhang stehen, innerhalb einer Frist
von einem Jahr nach Zugang der schriftlichen Geltendmachung gerichtlich geltend
zu machen. Wird ein Anspruch nicht innerhalb dieser Frist gerichtlich geltend
gemacht, verfällt der Anspruch.
 
If the other contractual party rejects an asserted claim or if the other party
does not react to the assertion of the claim, any and all claims under this
contractual relationship and any and all claims in connection to this
contractual relationship have to be asserted in court within a period of time of
one year after receipt of the written assertion. If a claim is not asserted in
court and within this period of time, the claim expires.
18.3
Diese Ausschlussfristen gelten nicht bei der Haftung einer Partei wegen Vorsatz
oder grobem Verschulden sowie bei der Verletzung von Leben, Körper und
Gesundheit.
 
These preclusion periods do not apply if a party is liable due to intent or
gross negligence as well as in case of injury to life, body or health.
19
Schlussbestimmungen
 
Final provisions
19.1
Dieser Vertrag regelt das zwischen den Parteien bestehende Anstellungsverhältnis
vollständig. Der Vertrag unterliegt deutschem Recht.
 
This Agreement fully governs the employment relationship between the Parties.
This agreement is subject to German law.
19.2
Mündliche Nebenabreden sind nicht getroffen. Individuell vereinbarte Änderungen
oder Ergänzungen dieses Vertrags sind formlos wirksam. Sonstige Änderungen,
Ergänzungen oder eine Aufhebung dieses Vertrags bedürfen zu ihrer
Rechtswirksamkeit der Schriftform. Dies gilt auch für eine Aufhebung des
Schriftformerfordernisses.
 
There are no oral side agreements. Individually agreed amendments or supplements
of this Agreement do not require written form. Other amendments, supplements or
a termination of this Agreement must be made in writing in order to be legally
effective. This also applies to a waiver of this written form requirement.
19.3
Sollte eine Bestimmung dieses Vertrags ganz oder teilweise unwirksam sein oder
werden oder sollte sich in diesem Vertrag eine Lücke herausstellen, werden die
übrigen Regelungen hierdurch nicht berührt. Anstelle der unwirksamen Bestimmung
und zur Ausfüllung von Lücken soll eine angemessene wirksame Regelung gelten,
die dem am nächsten kommt, was die Parteien nach dem Sinn und Zweck des Vertrags
gewollt haben oder gewollt haben würden, sofern sie diesen Punkt bedacht hätten.
Beruht die Unwirksamkeit einer Bestimmung auf einem in ihr angegebenen Maß der
Leistung oder der Zeit (Frist oder Termin), soll das der Bestimmung am nächsten
kommende rechtlich zulässige Maß an die Stelle treten.
 
If a provision of this Agreement is or becomes ineffective in whole or in part
or if there is an omission in the Agreement, the remaining provisions of this
Agreement shall remain unaffected. To replace the ineffective provision and to
fill the omission, a reasonable effective provision shall apply which comes
closest to what the parties agreed or would have agreed according to the meaning
and the purpose of the Agreement if they had considered this issue. If the
ineffectiveness of a provision is due to the given measurement of performance or
time (time period or deadline), then the provision shall be amended to reflect
the closest legally possible measurement.
19.4
Dieser Vertrag wird in einer bilingualen Fassung unterzeichnet. Im Fall von
Unterschieden oder unterschiedlichen Auslegungsmöglichkeiten zwischen der
deutschen und der englischen Fassung, ist die deutsche Version maßgeblich.
 
This Agreement will be signed in a bilingual version. In the case of any
discrepancies or differing possibilities for interpretation between the German
and the English version, the German version shall prevail.







(Ort / Place) (Datum / Date)
(Ort / Place) (Datum / Date)
(Ort / Place) (Datum / Date)






ROFIN-SINAR Laser GmbH, vertreten durch die
Alleingesellschafterin, die ROFIN-SINAR Technologies Europe S.L., diese wiederum
vertreten durch Frau Ines Ingrid Modroff-Schwab de Mittelstädt und Herrn Dr.
Ulrich Hefter
CBL Verwaltungsgesellschaft mbH, vertreten durch die Alleingesellschafterin, die
ROFIN-SINAR Laser GmbH, diese wiederum vertreten durch Frau Ingrid Mittelstädt
und Herrn Dr. Ulrich Hefter
Thomas Merk





